DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2021 has been entered.
 
Response to Amendment
Claims 1-7, 9, 10 and 17-24 are pending, with claims 1-3 being independent.



Response to Arguments
Applicant's arguments filed June 14, 2021 have been fully considered and are considered to overcome the 35 USC 101 rejection. However, based on the claim language, the claims are indefinite, and are being rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 10 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a method for knowledge graph augmentation that interacts with a cloud computing environment, comprising: ranking, via a page-ranking analysis, semantically similar input data elements by: creating a ranked list of attributes that are grouped together in columns; weighting and merging together each of the columns of the ranked list; outputting, via a cloud on-demand self-service running on an application on a graphical-user interface that communicates with the cloud computing environment, a single ranked list, according to a type of ranking to augment an input of structured data and populate with a first data string corresponding to instances of classes of data in a separate structured data and a second data string 
It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to claim 1, the claim recites “creating a ranked list of attributes that are grouped together in columns,” which is not clear. Examiner has reviewed the Specification, along with Figure 4 that provide guidance; however, the claim language is considered to be indefinite. 
“Weighting and merging together each of the columns of the ranked list;” does not provide details on how the weighting and merging occurs and what the particular features mean. Therefore, this limitation is also indefinite. 
“Outputting, via a cloud on-demand self-service running on an application on a graphical-user interface that communicates with the cloud computing environment, a single ranked list, according to a type of ranking to augment an input of structured data and populate with a first data string corresponding to instances of classes of data in a separate structured data and a second data string corresponding to the instances;” – outputting… a single ranked list, according to a type of rank to augment… - it is unclear what “a type of rank” is and how that impacts the outputting. Furthermore, “to augment…” does not appear to be required by the claim and is currently recited as an intended use.
“Refining the ranked list of attributes by combining a set of filters” – it is unclear what or how the ranked list is refined by the set of filters and what the set of filters are or how they are combined. 
Independent claims 2-3 have substantially similar limitations as stated in claim 1 and are considered to be rejected for the same reasons as claim 1.
Some of claims 4-7, 9, 10, 17-24 resolve part of the definiteness issues; however, these claims do not resolve all of the issues of the independent claims. Therefore, these claims are also rejected under 35 USC 112(b) as being indefinite.
Regarding claim 21, the claim further recites mapping; however, mapping generally requires one element being mapped to another. Claim 21 is unclear, because the mapping only recites one of the elements of classes, attributes, and instances that are mapped and does not specify how each of the element is mapped. For instance “classes from the input of structured data” are mapped to what? This makes it unclear how or what is meant by the “mapping” of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982.  The examiner can normally be reached on Monday through Friday 7:30AM - 4:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD L BOWEN/Primary Examiner, Art Unit 2165